Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered February 27, 2001, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After conducting “reasonably thorough” inquiries into each situation (CPL 270.35 [2] [a]), the trial court providently exercised its discretion in discharging two sworn jurors on the ground that they were unavailable for continued service (see CPL 270.35 [1]; People v Jeanty, 94 NY2d 507 [2000]; People v Merritt, 299 AD2d 370 [2002]; People v Bruno, 295 AD2d 228 [2002]; People v Jackson, 240 AD2d 680, 681 [1997]; People v Hill, 182 AD2d 640 [1992]).
Contrary to the defendant’s contention, the Supreme Court did not impose an enhanced sentence for exercising his right to a trial (see People v Robinson, 287 AD2d 582 [2001]; People v Durkin, 132 AD2d 668, 669 [1987]). Smith, J.P., S. Miller, Crane and Cozier, JJ., concur.